        



EXHIBIT 10(e)(16)


Annual Performance Incentive Plan for 2012 (“2012 APIP”)


Under the 2012 APIP, executive officers of the Company are eligible to receive
performance related cash payments. Payments are, in general, only made if
performance objectives established by the Compensation Committee of the Board of
Directors (the “Committee”) are met.


The Committee previously approved an incentive target opportunity for 2012,
expressed as a percentage of base salary, for each participating officer.
Certain additional goals were established for some officers based on business
unit goals. The Committee also established overall threshold, target and maximum
measures of performance for the 2012 APIP. Additionally, the Committee had
established an opportunity for an individual performance component whereby the
Committee has the authority to increase or decrease the award up to 20%, subject
to the limitations of Section 162(m) of the Internal Revenue Code. The
performance measures and weightings were adjusted earnings per share (weighted
at 40%), operating cash flow (weighted at 40%) and revenue growth (adjusted to
exclude the impact of changes in the translation of foreign currencies into U.S.
dollars) (weighted at 20%).


The performance against the 2012 APIP goals was as follows: adjusted earnings
per share and constant currency revenue growth were below threshold and
operating cash flow exceeded maximum.



